Exhibit 10.17

RESTRICTED STOCK UNIT AGREEMENT

THIS RESTRICTED STOCK UNIT AGREEMENT (this “Agreement”) is made as of this 1st
day of March, 2015, between AMERICAN NATIONAL INSURANCE COMPANY, a Texas
insurance company (the “Company”), and «fullname» (the “Recipient”).

1.        Award. Pursuant to the AMERICAN NATIONAL INSURANCE COMPANY 1999 STOCK
AND INCENTIVE PLAN (as amended, the “Plan”), as of the date of this Agreement
and upon execution of this Agreement, seven hundred fifty (750) restricted stock
units (“Restricted Stock Units”) shall be issued to the Recipient as hereinafter
provided subject to certain restrictions thereon. The Recipient hereby:
(i) accepts the Restricted Stock Units, subject to the terms and conditions of
this Agreement; and (ii) acknowledges receipt of a copy of the Plan and agrees
that this award of Restricted Stock Units shall be subject to all of the terms
and provisions of the Plan, including future amendments thereto, if any,
pursuant to the terms thereof.

2.        Vesting and Settlement.

(a)        Vesting by Required Service. Provided that the Recipient serves
continuously as a director or advisory director of the Company until such date,
the Restricted Stock Units shall become vested (then, “Vested RSUs”) in
accordance with following schedule (“Required Service”):

 

Date of Lapse

  

Number of Restricted Stock Units

March 1, 2016

   250

March 1, 2017

   250

March 1, 2018

   250

(b)        Vesting by Retirement, Death or Disability. Notwithstanding anything
to the contrary in Section 2(a), if Recipient has served continuously as a
director or advisory director of the Company until such date, any Restricted
Stock Units which had not previously vested shall become vested on the first to
occur of Retirement, Death or Disability, each as defined below:

 

  (i) “Retirement” shall occur on the effective date of the Recipient’s
retirement as a director or advisory director of the Company at or after
attaining the age of 65.

 

  (ii) “Death” shall be the date of the Recipient’s death.

 

  (iii) “Disability” shall be the date the Company determines, in good faith,
that, by reason of a physical or mental condition which has existed for thirty
days or more, the Recipient is no longer able to perform the material duties of
a director or an advisory director of the Company.

 

Page 1 of 5



--------------------------------------------------------------------------------

(c)        Beneficiary upon Death. Notwithstanding anything to the contrary
contained in any will or testament previously or in the future executed by
Recipient, Recipient hereby designates the person listed in Section 11 below as
the beneficiary of any Restricted Stock Units vesting upon Recipient’s Death.

Such beneficiary designation may be revoked or modified by written notice of
Recipient to the Company. If all of the beneficiary blanks below are not
completed, Recipient’s estate will be the beneficiary in the event of
Recipient’s death.

Any references to “Recipient” herein shall in the event of Recipient’s death
mean the beneficiary as provided in this Section 2(c).

(d)        Settlement of Vested RSUs.

 

  (i) Any Restricted Stock Units that become Vested RSUs shall be settled as
soon as administratively practicable after the date such Restricted Stock Units
become Vested RSUs. Subject to the provisions of Sections 2(d)(ii) and
(iii) below, Restricted Stock Units shall be settled by the Company by
delivering a number of shares (“Shares”) of the Company’s common stock, par
value $1.00 per share, to the Recipient equal to the number of Vested RSUs. The
Company may issue the Shares either in certificated or uncertificated form
registered in the name of the Recipient. Delivery of the Shares may be made to
the Recipient in person at the Company’s home office or to the Recipient’s last
address reflected in the records of the Company. Neither the Recipient nor any
of the Recipient’s successors, heirs, assigns or personal representatives shall
have any further rights or interests in the Vested RSUs which are settled in
accordance with this Section 2(d). Notwithstanding anything herein to the
contrary, the Company has no obligation to deliver any Shares if counsel to the
Company determines that such delivery would violate any applicable law or any
rule or regulation of any governmental authority or any rule or regulation of,
or agreement of the Company with, any securities exchange or association upon
which the Company’s common stock is listed or quoted. The Company shall in no
event be obligated to take any affirmative action to comply with any such law,
rule, regulation or agreement in order to cause the delivery of Shares.

 

  (ii)

Recipient may elect to have all or a specified portion of the Vested RSUs
settled and converted to cash by completing, signing and delivering to the
Company a “Settlement Option Notice,” as

 

Page 2 of 5



--------------------------------------------------------------------------------

  described herein, in the manner and by the deadline prescribed by the
Settlement Option Notice. The Company shall provide Recipient a Settlement
Option Notice prior to the settlement of any Vested RSUs. The Settlement Option
Notice will provide options for Recipient to elect to receive all or certain
portions specified in the Settlement Option Notice of the Vested RSUs in cash.
Vested RSUs converted to cash as described in this Section 2(d) will be
converted at Fair Market Value, as defined in the Plan, on the date on which the
Restricted Stock Units vest.

 

  (iii) Unless the Recipient provides otherwise in the Settlement Option Notice,
the Company shall withhold all federal taxes, and may withhold any state, local
and other taxes, applicable to the vesting and settlement of Vested RSUs at the
time of such settlement. Such withholding shall be at rates required by and
otherwise in accordance with applicable laws and regulations. Unless Recipient
provides otherwise in the Settlement Option Notice, the Company shall obtain the
cash necessary for such withholding by reducing the number of Vested RSUs
settled and converting to cash those Vested RSUs which remain unsettled. If the
Company’s calculation of the number of Vested RSUs necessary to satisfy the tax
withholding obligations results in a fractional number of Vested RSUs, the
number of Shares to be issued shall be rounded down to the nearest whole number
and the number of Vested RSUs to be used to provide cash for the withholding
taxes shall be rounded up to the nearest whole number.

3.        Restrictions on and Limitations of Restricted Stock Units.

(a)        Restrictions on Transfer. Except for Restricted Stock Units which
transfer to Recipient’s beneficiary upon Recipient’s death, the Restricted Stock
Units, whether or not vested, may not be sold, assigned, pledged, exchanged,
hypothecated or otherwise transferred, encumbered or disposed of.

(b)        Forfeiture of Restricted Stock Units. In the event the Recipient’s
service as a director or an advisory director of the Company terminates for any
reason, other than Retirement, Death or Disability, the Recipient shall, for no
consideration, forfeit all Restricted Stock Units which were not vested on such
date.

(c)        Rights Associated With Units. Unless and until settled pursuant to
this Agreement, the Restricted Stock Units do not confer any dividend rights,
voting rights or any other rights as a shareholder of the Company. The
Restricted Stock Units shall be evidenced only by the books of the Company, and
no certificate shall be issued in respect thereof.

(d)        Corporate Acts. The existence of the Restricted Stock Units shall not
affect in any way the right or power of the Company to make or authorize any
adjustment,

 

Page 3 of 5



--------------------------------------------------------------------------------

recapitalization, reorganization or other change in the Company’s capital
structure or its business, any merger or consolidation of the Company, any issue
of debt or equity securities, the dissolution or liquidation of the Company or
any sale, lease, exchange or other disposition of all or any part of its assets
or business or any other corporate act or proceeding. The prohibitions of
Section 3(a) hereof shall not apply to the transfer of Restricted Stock Units
pursuant to a plan of reorganization of the Company, but the stock, securities
or other property received in exchange therefor shall also become subject to the
restrictions and provisions applicable to the original Restricted Stock Units
for all purposes of this Agreement.

4.        Securities Regulation. The Shares may not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws.

5.        Service Relationship. For purposes of this Agreement, the Recipient
shall be considered to be a director or an advisory director of the Company as
long as the Recipient remains a director or an advisory director of the Company
or any successor corporation. Any question as to whether and when there has been
a termination of such service, and the cause of such termination, shall be
determined by the Company, and its determination shall be final.

6.        Notices. Any notices or other communications provided for in this
Agreement shall be sufficient if in writing and if made in accordance with any
form, content and timing requirements provided herein. In the case of the
Recipient, such notices or communications shall be effectively delivered if hand
delivered to the Recipient at his principal place of employment or if sent by
registered or certified mail to the Recipient at the last address he has filed
with the Company. In the case of the Company, such notices or communications
shall be effectively delivered if sent by registered or certified mail to the
Company at its principal executive offices.

7.        Construction and Administration. The Board of Directors of the Company
has the power to construe the Plan and this Agreement and to prescribe such
rules and regulations relating thereto as it may deem advisable. The Board of
Directors of the Company also has the authority, in the exercise of its sole and
exclusive discretion, to correct any defect or supply any omission or reconcile
any inconsistency in this Agreement or in the Plan in the manner and to the
extent it shall deem appropriate. The determinations and actions of the Board of
Directors shall be conclusive.

8.        Plan Summary & Prospectus. The Recipient acknowledges receipt of a
Plan Summary & Prospectus. The Recipient agrees that the Company shall have the
right, from time to time, to revise and amend the Plan Summary & Prospectus in
the Company’s sole and absolute discretion.

9.        Binding Effect. This Agreement shall be binding upon and inure to the
benefit of any successors to the Company and all persons lawfully claiming under
the Recipient.

10.        Controlling Law. This Agreement shall be governed by, and construed
in accordance with, the laws of the State of Texas.

 

Page 4 of 5



--------------------------------------------------------------------------------

11. Beneficiary Designation. The following person is hereby designated as
“beneficiary” pursuant to Section 2(c) above:

 

Beneficiary

Street Address

City

State

Zip

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed by
an officer thereunto duly authorized, and the Recipient has executed this
Agreement, all as of the date first above written.

 

AMERICAN NATIONAL INSURANCE COMPANY By:

 

James E. Pozzi President, Chief Operating Officer

 

«signaturename», Recipient

 

Page 5 of 5